       Case 2:20-cv-01163-DMC Document 11 Filed 10/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    XIONG LOU MAI,                                    No. 2:20-CV-1163-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   September 21, 2020, the Court directed Plaintiff to show cause in writing why this action should

21   not be dismissed for failure to provide the Court notice of submission of service documents to the

22   United States Marshal. See ECF No. 7. Plaintiff filed a response indicating that service by

23   certified mail was initiated by Plaintiff without assistance from the United States Marshal. See

24   ECF No. 9. Good cause appearing therefor, the order to show cause is hereby discharged.

25                  IT IS SO ORDERED.

26   Dated: October 20, 2020
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
